GOLDTHWAITE, J.
— This is one of those questions upon which so much has been said and written, that a review of all the cases would be alike impracticable and uninteresting. We shall therefore content ourselves with declaring the rule as wo consider it to exist at the present day. Comparison of hand writing by submitting different writings having no connexion with the matter in issue, is not permitted by law. The present case presents the naked question, whether signatures proved to be in the defendant’s, writing, can be given in evidence to the jury, to enable them to determine, by a comparison with the disputed signature, whether the latter is genuine or otherwise. In our opinion, this was not competent evidence. We decline entering into a discussion, whether there are any cases in which mere comparison is permitted, though it is obvious, that when more than one paper is before the jury as evidence, a comparison will be made, if any dispute takes place, as to the authenticity of either. We may also add our wish to be considered as rieither deciding nor intimating an opinion on any other than the precise question now presented.
Let the judgment be affirmed.